Citation Nr: 1625931	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, to include tinea versicolor, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from February 1969 to February 1971. He served in the Republic of Vietnam from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter was previously before the Board in August 2014 and September 2015, and was remanded for additional development.  The Agency of Original Jurisdiction (AOJ) has complied with the remand directives.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
 

FINDING OF FACT

With resolution of the doubt in favor of the Veteran, he has a skin disorder that had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2015). In the instant decision, the Board's decision is favorable to the Veteran. Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.

Law and analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

At discharge from service in 1971, the Veteran reported a skin condition.  Post-service, in 1976, he sought treatment for a skin rash and reported a history of the rash dating back to service.  The Veteran has consistently reported an ongoing skin condition since that time and has been treated consistently for a skin condition, with various diagnoses, since service.  

During the period on appeal, treatment records show the Veteran was treated for lichen simplex chronicus. Accordingly, the evidence of record establishes that the Veteran has a current skin disability during the appeal period and lay assertions of continuous symptoms since separation. 

The Board notes that a VA examination finds that the Veteran's skin disorder is not due to service as it is not presumptively secondary to exposure to herbicides and the service treatment records do not show treatment for a skin disorder during service.  However, the Board finds this opinion inadequate given that the examiner did not properly consider the Veteran's report of a skin condition at discharge or his 1976 report of a skin condition since service.

Moreover, the Board finds that the Veteran is competent to provide lay evidence of his observable symptoms and finds his evidence to be credible given the consistency of his statements, first at the time of discharge and then post-service, from his assertion of a skin condition since service in 1976, and going forward through to the present.  Therefore, with resolution of the doubt in favor of the Veteran, the competent and credible lay evidence supports a finding that his skin disorder had its onset during service, and has continued since that time.  38 C.F.R. § 3.303 (2015). Therefore, the Veteran's claim is granted.  


ORDER

Entitlement to service connection for a skin disorder is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


